Citation Nr: 0826492	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  00-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals injuries 
to the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1961 to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 28, 
2005, which vacated a June 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from an April 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded for additional 
development in September 2006.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  During the 
pendency of this appeal, the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  A review of 
the record shows the veteran was provided adequate notice as 
to these matters by correspondence dated in December 2001, 
April 2004, May 2004, July 2004, and October 2006.

In a Joint Motion for Remand, the parties found the Board 
had, in essence, erroneously relied upon a December 2004 VA 
examination report that appeared to be internally 
inconsistent and contradictory of other evidence of record.  
It was noted that the examiner's statements as to objective 
findings concerning the right elbow and hand were 
inconsistent with X-rays of the right hand taken in 
conjunction with that examination and with X-rays of the 
right elbow dated in May 2000.  Based on the Joint Motion, 
the Court ordered the June 2005 Board decision vacated.  

The Board subsequently remanded the case for additional 
development including the scheduling of a VA examination with 
instructions to thoroughly review the claims file and to 
distinguish any residuals disabilities attributable to in-
service trauma from that resulting from post-service trauma 
to the right upper extremity.  The record shows the veteran 
was notified at his address of record and that he canceled an 
examination in February 2008 and failed to report to report 
without apparent cause for an examination in March 2008.  A 
June 2008 VA report noted records showed he had failed to 
report for many scheduled appointments and found that all 
reasonable efforts to provide him an examination had been 
expended.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).  The Court 
has also held that VA's "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining relevant evidence.  

The veteran contends he was unable to attend his most recent 
VA examination because of illness and he has expressed a 
willingness to report for a re-scheduled examination.  The 
Board concurs with the opinion that reasonable efforts have 
been expended to assist the veteran; however, in light of the 
joint motion findings in this case a medical opinion is 
required to reconcile the apparently internally inconsistent 
and contradictory evidence in the December 2004 VA 
examination report whether or not the veteran appears for an 
examination.  Therefore, the veteran should be provided one 
final opportunity to report for a VA examination; but if he 
fails to report, the examiner should be requested to provide 
the required opinions, to the extent possible, based upon a 
review of the claims file.  

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be scheduled for a 
VA orthopedic examination.  If, however, 
the veteran is unable or fails to report 
for any scheduled VA examination the 
requested opinion should be provided, to 
the extent possible, based upon a review 
of the claims file.

An opinion should be provided as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present residuals 
of injuries to the right upper extremity 
and hand were incurred as a result of 
active service.  The examiner should 
thoroughly review the claims file and 
distinguish any residuals disabilities 
attributable to in-service trauma and 
that resulting from post-service trauma 
to the right upper extremity.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


